 82DECISIONSOF NATIONALLABOR RELATIONS BOARDThese facts are determinative of the present dispute.The Boardhas held that Sections 8 (b) (4) (D) and 10 (k) "do not deprive anemployer of the right to assign work to his own employees, nor werethey intended to interfere with an employer's freedom to hire, subjectonly to the requirement against discrimination as contained in Sec-tion 8 (a) (3)."4 Consequently, in determining this dispute, it issufficient on the facts before us that Vega Otero assigned the work toits own employees and that the Respondents engaged in proscribedactivities to force or require Vega Otero to assign this work to theirown members.Accordingly, we find that the Respondents are not lawfully entitledto force or require Vega Otero to assign the work of unloading fromits trucks and stacking refined sugar on the piers at San Juan, PuertoRico, to their members rather than to employees of Vega Otero.°Determination of DisputeOn the basis of the foregoing findings of fact and the entire recordin this case, the Board makes the following determination of thedispute, pursuant to Section 10 (k) of the amended Act:1. International Longshoremen's Association, District Council ofPorts of Puerto Rico, AFL, its president E. G. Moreno, and its Locals1740 and 1674 are not, and have not been lawfully entitled to force orrequire Francisco Vega Otero, d/b/a Compania de Transporte Fran-cisco Vega Otero to assign the work of unloading and stacking refinedsugar on the piers at San Juan, Puerto Rico, to members of theirorganizations rather than to employees of Vega Otero.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, each of the Respondents shall notify the Re-gional Director for the Twenty-fourth Region, in writing, as to whatsteps the Respondents have taken to comply with the terms of thisDecision and Determination of Dispute.4 United Brotherhood of Carpenters and Joiners of America,et al.(Stroh BreweryCompany),88 NLRB 844;Juneau Spruce Corporation,82. NLRB 050.5Direct Transit Lines,92 NLRB 1715.JOHN IRVING STORES OF CHICAGO, INC., THE NATIONALLY FAMOUS MARYJANE SHOE STORES OF ILLINOIS, INC.,andCHICAGO JOINT BOARD,RETAIL,WHOLESALE & DEPARTMENT STORE UNION, C. I. 0., PETI-TIONER.Case No. 13-RC-2664.October 23,1952Decision and OrderOn May 13, 1952, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under the101 NLRB No. 21. JOHN IRVING STORES OF CHICAGO, INC.83direction and supervision of the Regional Director for the ThirteenthRegion among the employees in the stipulated unit.Upon the conclu-sion of the election, a tally of ballots was issued and duly served uponthe parties.The tally reveals that of approximately 23 eligible voters,21 cast valid ballots, of which 3 were for and 14 were against thePetitioner; there were 4 challenged ballots.Thereafter, the Petitioner filed timely objections to conduct affect-ing the results of the election.In accordance with the Board's Rulesand Regulations, the Regional Director investigated the mattersraised by the objections and issued and duly served upon the partieshis report on objections, in which he recommended that the electionbe set aside.The Employer filed timely exceptions to the RegionalDirector's report on objections.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles andPeterson].The Regional Director's report shows,inter alia,lthat the Employer,which operates several retail shoe stores, normally closes its StateStreet store, where all but three of the eligible employees worked, at6 p. m. The election was scheduled to be held between 7 and 9:30p.m. on the day of the week when the employees were normallyrequired to remain after 6 p. m. to assist in changing window dis-plays.During the day on which the election was scheduled to beheld, the manager of the State Street store asked the employees atthat store if they would remain after work, before going to the pollingplace, to listen to a speech which he wished to read; the employeeswere also told that they were not required to remain. The employeesat the other stores were not requested to attend the meeting.After the State Street store closed, at 6 p. m., the employees for thenext half-hour assisted in changing window displays.At about 6:30,the 16 employees then at the store, including 2 from the Employer'sother stores, assembled on the lower floor of the store, where theylistened to the manager read a prepared speech urging the employees tovote against the Petitioner.During the course of the speech, a repre-sentative of the Petitioner requested permission to attend the meeting,but such permission was refused by the manager in the presence of theassembled employees.Upon the conclusion of the speech, at about6:45, some of the employees resumed work on the window displays,and others proceeded to the polling place, where they arrived about15 minutes after the polls had been scheduled to open. The employeeswere not paid for the time spent at the meeting.' In view of our findings with respect to the matters considered herein, we find it unneces-sary to consider the Regional Director's findings with respect to the other objectionsraised by the Petitioner,or the Employer's exceptions thereto.242305-53-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director based his recommendation that the electionbe set aside upon the foregoing circumstances.The Employer con-tends, however, that such circumstances do not constitute a basis forsetting the election aside, in substance on the grounds (1) that attend-ance at the meeting was voluntary and not on company time; (2) thatthere was no evidence of a no-solicitation rule at the store; (3) thatthe Petitioner never requested permission to address the employeesat the store; and (4) that the timing of the speech did not prevent thePetitioner from presenting its position to the employees.We find nomerit in these contentions.As the Board has held, it is essential to a free and fair electionthat the employees be able to hear both sides of the story undercircumstances which reasonably approximate equality.2And as theBoard has also held, an employer discriminatorily prejudices theatmosphere which is essential to the fair exercise of their franchiseby the voters, when he so times the presentation of his views on thequestion of union representation, by preempting the last opportunityfor discussion and argumentation, as to make the presentation of theunion's views under equal circumstances a physical impossibility .3Webelieve that the circumstances under which the manager's speech wasdelivered to the employees involved herein were prejudicial to thefree and fair exercise of that franchise.Not only was the speechso timed as to make a presentation of the Petitioner's views underequal conditions a physical impossibility, but the discriminatory useof the Employer's property 4 was further emphasized to the employeesby the refusal to permit the Petitioner's representative to attend themeeting; under such circumstances, a request for an opportunity toaddress the assembled employees would obviously have been futile.bMoreover, the employees' time, by virtue of their window trimmingduties, was effectively under the Employer's control up until the timeof the meeting and, in some cases, after the meeting, thereby assuringthe employees' availability as an audience for the speech.By thesame token, their availability as an audience for the Petitioner waseffectively foreclosed.Accordingly, the prejudice resulting from thetiming of the manager's speech was not counteracted by the absenceof evidence as to a no-solicitation rule, or the opportunities which2 See OnondagaPottery Company,100 NLRB 1143.8 The Hills Brothers Company,100 NLRB 9644 SeeJ J NewberryCo , 100 NLRB 1140.5The Hills Brothers Company, supra.On the facts in this case,Silver Knit HosieryMills,Inc,99 NLRB 492,relied on by the Employer,is clearly inapposite.Chairman Herzogconcurs in this decision only because he regards the rejection of thePetitioner's express request to attend the meeting as tantamount to a denial of an oppor-tunity forthe Union to express its opinion of the issues under parallel circumstances.See,however, theChairman's dissent inForeman&Clark, Inc.,101 NLRB No. 12. NORTHWEST MAGNESITE COMPANY85the Petitioner may have had to present its views to the employeesunderothercircumstances.°Under all the circumstances of this case, we are satisfied that theatmosphere under which the election was conducted casts serious doubton whether the results of that election reflect the uninhibited desiresof the employees.'We shall therefore set the election aside and shalldirect the Regional Director to conduct a new election at such timeas he deems appropriate.OrderIT IS HEREBY ORDERED that the election held in this proceeding onMay 13, 1952, be, and it hereby is, set aside; andIT IS HEREBY FURTHERORDEREDthat this proceeding be remanded tothe Regional Director for the Thirteenth Region for the purpose ofconducting a new election at such time as he deems the circumstancespermit a free choice of a bargaining representative.6 OnondagaPottery Company,supra.*GeneralShoeCorporation,77 NLRB 124.NORTHWEST MAGNESITE COMPANYandUNITED STEELWORKERS OFAMERICA, CIO, PETITIONER.Case No. 19-RC-1120.October 23,1950Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before E. R. Ormsbee, hearing offi-cer.The hearing officer's rulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated it powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following rea-sons:' At the hearing,the Intervenor moved to dismissthe petitionupon the ground that anexistingcollectivebargainingcontractis a bar.For reasonsset forthinfra,the motionis herebygranted.101 NLRB No. 28.